Citation Nr: 0836236	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) to include as 
due to exposure to asbestos and/or other harmful chemicals, 
to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO denied service connection for COPD in a March 2005 
rating decision and properly notified the veteran, who did 
not initiate an appeal of that decision.

2.  Evidence received since the March 2005 rating decision 
regarding the veteran's claim for service connection for COPD 
is not cumulative of evidence previously of record and raises 
a reasonable possibility of substantiating the claim.  

3.  There is no evidence of a breathing disorder to include 
COPD in service and the preponderance of the medical evidence 
does not link the veteran's current COPD with his period of 
service.


CONCLUSIONS OF LAW

1.  The rating decision of March 2005 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has been received since the 
March 2005 rating decision to reopen a claim for service 
connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Service connection for COPD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current COPD is related to his service with the United States 
Navy from September 1960 to September 1964.  Specifically, 
the veteran contends that he served as a boilerman aboard the 
U.S.S. Mason and the U.S.S. Wilkerson and was exposed to 
several harmful chemicals in this capacity including oil 
fumes and asbestos.    

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for COPD in March 2004.  The RO denied this 
initial claim in a March 2005 rating decision, finding that 
while there was a diagnosis of COPD, there was no nexus 
between the veteran's current COPD and service.  Although the 
RO provided notice of the denial, the veteran did not 
initiate an appeal.  Therefore, the RO's decision of March 
2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.    

In May 2005 the veteran requested that his claim for COPD be 
reopened.  The RO continued the prior denial of this claim in 
a December 2005 rating decision, finding no nexus between the 
veteran's current COPD and his military service.  The veteran 
submitted a Notice of Disagreement (NOD) in January 2006 and 
timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's December 2005 
rating decision did not address whether the veteran had 
submitted new and material evidence to reopen the claim, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine whether there is new and 
material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the March 2005 rating decision is new and 
material.  Specifically, VA examination reports dated in 
November 2005, February 2007, July 2007, and November 2007 
and statements dated in May 1997, May 2005, February 2006, 
July 2007, September 2007, and October 2007 contain opinions 
on whether or not the veteran's current COPD is related to 
his military service.  These reports were not of record at 
the time of the March 2005 rating decision and raise a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

The veteran's service medical records are negative for any 
diagnosis or any indication of COPD or any other disorder of 
the lungs.  Specifically, the veteran's September 1964 
separation examination showed normal lungs and chest.  Also, 
there is no indication in the service records that the 
veteran was ever exposed to harmful chemicals including 
asbestos in service.  

The first indication of breathing problems in the claims 
folder is a claim for service connection for breathing 
problems dated in June 1991, approximately 27 years after 
service.  At that time, the veteran was afforded a general VA 
examination.  Examination of the respiratory system revealed 
no cough, no expectoration and respiratory rate and excursion 
were good.  Lungs were normal to palpation, percussion, and 
auscultation.  The veteran was afforded another VA 
examination in July 1991.  During this examination the 
veteran stated that he smoked one pack of cigarettes per day 
for 20 years but quit two years earlier.  He also stated that 
he worked as a "boilerman" in the Navy and was involved in 
the removal of asbestos with no protective gear.  He 
complained of a 10 year history of gradually progressive 
dyspnea with no cough and no wheezing.  Pulmonary function 
tests (PFTs) were normal.  By rating decision dated in 
September 1991 the RO denied service connection for asbestos 
related breathing problems as there was no evidence of a 
current disability.  

The veteran submitted a statement from a VA physician dated 
in August 1996 wherein the physician noted that the veteran 
was being treated for shortness of breath and noted the 
veteran's history of being exposed to asbestos while in 
service.  By rating decision dated in March 1997 the RO found 
that the veteran had failed to submit new and material 
evidence to reopen the previously denied claim for asbestos 
related breathing problems.  The veteran attempted to reopen 
his claim for an asbestos related breathing problem again in 
December 1997 but this claim was denied once more in June 
1998 for the failure to submit new and material evidence.  In 
March 2004 the veteran submitted a claim for service 
connection for various disorders, including COPD and an 
asbestos related breathing problem.  In connection with this 
claim the RO obtained private treatment records showing 
treatment for a lung disorder dated from August 2003 to May 
2004.  The RO also obtained VA outpatient treatment reports 
dated from August 1995 to August 2004.  These reports showed 
a current diagnosis of COPD.  By rating decision dated in 
March 2005 the RO denied service connection for COPD and 
found that the veteran had failed to submit new and material 
evidence to reopen his previously denied claim of service 
connection for an asbestos related breathing problem.  

In May 2005 the veteran requested that his previously denied 
claim for service connection for COPD be reopened.  He 
submitted a May 2005 statement from a VA physician in which 
the physician noted the veteran's diagnosis of COPD and 
history of asbestos exposure in service and opined that it 
was "as likely as not" that the veteran's COPD was a result 
of asbestos exposure and crude oil flames during his military 
service.  

Subsequently, the veteran was afforded a VA examination in 
November 2005.  This VA examiner reviewed the claims folder 
and diagnosed the veteran with COPD but found no evidence of 
a lung disorder resulting from asbestos exposure.  The 
examiner noted the veteran's history of exposure to asbestos 
and other harmful chemicals as well as the veteran's history 
of cigarette smoking and noted that there was a possibility 
that some or all of these factors may have played some role 
in the development of the veteran's current condition, 
however the examiner noted that noting which factors were 
responsible for the veteran's current condition could not be 
determined without resorting to speculation.  

Later, the veteran submitted another VA outpatient treatment 
report dated in May 1997 wherein a VA physician noted that 
the veteran was being treated for pulmonary conditions that 
the veteran related to working with asbestos while in the 
service.  The VA physician also opined that the veteran's 
current breathing problems could have been caused by exposure 
to asbestos.  The veteran submitted another VA outpatient 
treatment report dated in February 2006 in which a VA 
physician opined that it was more likely as not that the 
veteran's COPD was the result of exposure to asbestos and oil 
fumes.  

The veteran was afforded a second VA examination in February 
2007 however the claims file was not present for the examiner 
to review.  The impression was chronic bronchitis, more than 
likely from tobacco use although may be the result of oil 
related bronchitis, and asbestos/oil exposure with no 
objective evidence of damage.  PFTs conducted in February 
2007 showed a provisional diagnosis of asbestosis.  

The veteran submitted another statement from a VA physician 
dated in July 2007 wherein the physician opined that the 
veteran's exposure to harmful chemicals while in service 
"could have or most likely contributed to his chronic 
obstructive lung disease."  

In July 2007 the same VA examiner who examined the veteran in 
November 2005  opined that it was highly likely that the 
veteran's chronic bronchitis is secondary to his previous 
history of tobacco smoke since there is a well-known 
correlation between the two.  The examiner also noted that 
exposure to heavy soot and fumes could lead to chronic 
bronchitis.  The veteran reported being seen by a medic in 
service for coughing up black phlegm and stated that he would 
locate service medical records to verify this.  The examiner 
stated that if this could be verified there was at least a 50 
percent chance that the claimed exposure contributed to the 
veteran's chronic bronchitis disorder but also noted that the 
veteran had failed to submit such evidence.  The examiner 
also reviewed a CAT scan of the chest and noted pleural 
densities in the right upper lobe which indicate asbestos 
exposure, however a diagnosis of asbestosis could not be made 
since the veteran had normal PFTs.

The veteran submitted two more private opinions dated in 
September and October 2007.  In a September 2007 opinion Dr. 
S.R. opined that the veteran's current COPD was related to 
his exposure to asbestos, noxious gases, soot, dust, and 
chemicals during service.  In an October 2007 opinion Dr. 
R.R.S. wrote that he veteran had diagnoses of asbestosis and 
COPD which were "more likely than not" related to his 
exposure to harmful chemicals while in service.  

In November 2007 the same VA examiner who examined the 
veteran in November 2005 and reviewed the file a second time 
in July 2007 reviewed the claims file a third time and noted 
that there was no information that would change his July 2007 
opinion.  

Given the evidence of record, the Board finds that service 
connection for COPD is not warranted.  First, as discussed 
above, there is no indication that the veteran was ever 
exposed to asbestos in service.  With regard to that claimed 
asbestos exposure, the Board is aware that VA has 
acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  Inhalation of asbestos 
fibers can produce fibrosis (the most commonly occurring of 
which is interstitial pulmonary fibrosis, or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (b).  Assuming, 
for the sake of argument, that the veteran was exposed to 
asbestos in service, there is no evidence that his currently 
diagnosed COPD is related to that claimed exposure.

While several VA and private physicians have opined that that 
the veteran's COPD is related to service, it appears that the 
veteran's clinical history was obtained from the veteran, 
rather than based on a review of the medical records, 
particularly the claims file.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant' s 
recitations).  Furthermore, these opinions do not provide any 
supporting clinical reasons or bases.  Significantly, there 
was no evidence of breathing problems in service and none of 
the opinions addressed that.  

The Board finds the November 2005, February 2007, July 2007, 
and November 2007 VA medical opinions to have the most 
evidentiary weight.  First, the Board finds that a VA 
examiner is competent to render a medical opinion as to the 
etiology of the veteran's COPD.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Second, the veteran was afforded 
examinations in November 2005 and February 2007, and the VA 
examiner reviewed the veteran's medical records and discussed 
all relevant evidence regarding the veteran's COPD.  The 
examiners provided reasons and bases for their conclusion and 
pointed to evidence which supported the conclusions.  In 
assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board must also note the 27 years between the veteran's 
separation from service in 1964 and the first report of 
breathing difficulties in June 1991.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Considering the veteran's 20 year history of tobacco 
use, the lapse of time does not favor his claim.

The veteran's claim of exposure to harmful chemicals in 
service is credible.  Thus, the fact that the veteran was 
exposed to harmful chemicals in service is not in dispute.  
However, the first complaint of breathing problems in the 
record is the June 1991 claim for VA benefits, approximately 
27 years after service at which time the veteran reported a 
20 year history of tobacco use.  Finally, while the VA and 
private opinions submitted by the veteran relates the 
veteran's COPD to service, the Board finds the November 2005, 
February 2007, July 2007, and November 2007 negative VA 
medical opinions to have the most evidentiary weight.  

The veteran's claim for service connection includes his own 
assertion that his COPD is related to service.  The Board 
does not doubt the sincerity of the veteran's beliefs that 
his COPD is due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that his current disability is causally related to 
active service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  Although this case contains both 
private and VA medical opinions supporting the veteran's 
claims, the Board finds that the November 2005, February 
2007, July 2007, and November 2007 VA medical examination 
opinions are more probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for COPD, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for service connection for COPD.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
with regard to the new and material evidence criteria, such 
error was harmless and will not be further discussed.

With regard to the requirements for obtaining service 
connection, the RO provided the appellant pre-adjudication 
notice by letters dated in June 2005 and July 2005.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for COPD is reopened and the appeal is 
granted to this extent only.  

Service connection for COPD is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


